     Case: 1:20-cv-00462 Document #: 33 Filed: 12/10/20 Page 1 of 1 PageID #:211

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

REPUBLIC TECHNOLOGIES (NA), LLC, et
al.
                                                 Plaintiff,
v.                                                            Case No.: 1:20−cv−00462
                                                              Honorable Robert M. Dow Jr.
R & J 2 Inc., et al.
                                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, December 10, 2020:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Telephone conference
held. Defendants failed to appear. Plaintiffs' motion for entry of default judgment against
Defendant R & J 2 Inc. doing business as Tobacco Express, Jacob Nofal and Ramy Nofal
[30] is granted. Counsel to submit a proposed order in word format. Civil case terminated.
Emailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
